DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 21 December 2020.  Claims 1-13 have been amended.  Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 8, filed 21 December 2020, with respect to objected claims 1 and 8 have been fully considered and are persuasive in light of the claim amendments filed on 21 December 2020.  The objections of claims 1 and 8 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 9-13 filed 21 December 2020, with respect to rejected claims 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 21 December 2020.  The rejections of claims 1-13 have been withdrawn. 

The Specification stands objected to for containing new matter, claims 2 and 7-9 stand objected to, and claims 1-13 stand rejected under 112(a) and 112(b).

Claim Interpretation
In light of the claim amendments filed on 21 December 2020, the limitation of “a digit measurement signal module” is no longer interpreted under 35 U.S.C. 112(f).

Specification
The amendment filed 21 December 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The digit measurement signal module 202 may be any computing device, such as a computer, or a laptop, for storing the AWL. (par. [0028] of WIPO Publication No. 2018/154604); and 

Thus, the digit measurement signal module 202 may also include one or more conventional gauging devices for measuring jobs produced by the tool communicating with the computing device that stores the AWL. In an embodiment, the conventional gauging devices may only store the AWL and also measures the jobs produced by the tool insert. According to an embodiment, the conventional gauging or measurement devices include at least one of air gauges, one or more analog/digital probes or sensors, individually or in any combination. The conventional measurement devices may include one or more probes or sensors for measuring geometric properties of the jobs. In an embodiment, the one or more probes are 

Applicant is required to cancel the new matter in the reply to this Office Action.

Examiner’s Note: The Applicant requested to reference the instant application number of 16/486,526 in future responses and not the WIPO Publication No. WO 2018/154604. 

Claim Objections
Claims 2 and 7-9 are objected to because of the following informalities:  
Claim 2 includes the grammatical error, “the normal distribution – bell curve”.  Suggested claim language: “a normal distribution of a bell curve”.

Claim 7 includes the grammatical error “a local memory or a cloud or memory of the remote server” in line 2.  Suggested claim language: “a local memory, cloud or memory of the remote server”.

Claim 8 includes the grammatical error “to execute following steps including” in line 10.  Suggested claim language: “to execute a plurality of steps including”.

Claim 9 includes the capitalization and grammatical error, “the Normal Distribution – Bell Curve”.  Suggested claim language: “a normal distribution of a bell curve”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “wherein the digit measurement signal module includes one or more gauging devices for measuring the plurality of jobs …” in lines 7-8 and “withdrawing use of the tool using the tool insert.” in lines 27-28.  The only support for the limitations of “wherein the digit measurement signal module includes one or more gauging devices for measuring the plurality of jobs …” and “withdrawing use of the tool using the tool insert.” is in the claim; i.e. there is no support for the claim limitations in the Disclosure as originally filed in 16 August 2019.

Claims 2-7, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

Claim 4 recites “the digit measurement signal module includes a computing device for collecting and storing the allowable wear limit for the tool insert, and the computing device being in communication with the one or more gauging devices that measures the plurality of jobs …” in lines 2-5.  The only support for the limitation of “the digit measurement signal module includes a computing device for collecting and storing the allowable wear limit for the tool insert, and the computing device being in communication with the one or more gauging devices that measures the plurality of jobs …” is in the claim; i.e. there is no support for the claim limitations in the Disclosure as originally filed in 16 August 2019.

Claims 5-7, dependent from claim 4, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 4.

U.S. Patent Publication No. 2020/0004221 A1 (instant application) recites:
	Further, a data pertaining to number of pieces produced by each tool insert edge is stored in a folder that can be used to achieve reduction in tool cost.  The data is transmitted from a communication module 214 to a remote server 216 for storage and further actions.  The storage may be in a local memory or stored in cloud or memory 218 of a remote server 216 having a display 220.  The display may be used for displaying the measurement and log related details.  A power module 222 is further provided in the smart insert module 204 for powering one or more parts of the smart insert module 204.  (pg. 3, par. [0032])
unit” in line 3.  The only support for the limitations of “a remote server for … processing …” and “… the remote server has a display unit” is in the claim; i.e. there is no support for the claim limitations in the Disclosure as originally filed in 16 August 2019.

Claim 7, dependent from claim 6, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 6.

U.S. Patent Publication No. 2020/0004221 A1 (instant application) recites:
	Further, a data pertaining to number of pieces produced by each tool insert edge is stored in a folder that can be used to achieve reduction in tool cost.  The data is transmitted from a communication module 214 to a remote server 216 for storage and further actions.  The storage may be in a local memory or stored in cloud or memory 218 of a remote server 216 having a display 220.  The display may be used for displaying the measurement and log related details.  A power module 222 is further provided in the smart insert module 204 for powering one or more parts of the smart insert module 204.  (pg. 3, par. [0032])

Claim 7 recites “the storage includes a local memory or a cloud or memory of the remote server … in combination” in lines 1-3.  The only support for the limitation of “the storage includes a local memory or a cloud or memory of the remote server … in combination” is in the claim; i.e. there is no support for the claim limitations in the Disclosure as originally filed in 16 August 2019.

Claim 8 recites “wherein the digit measurement signal module includes one or more gauging devices for measuring the plurality of jobs …” in lines 6-8 and “withdrawing use of the tool using the tool insert.” in line 29.  The only support for the limitations of “wherein the digit measurement signal module includes one or more gauging devices for measuring the plurality of jobs …” and “withdrawing use of the tool using the tool insert.” is in the claim; i.e. there is no support for the claim limitations in the Disclosure as originally filed in 16 August 2019.

Claims 9-13, dependent from claim 8, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 8.

Claim 11 recites “the digit measurement signal module includes a computing device for collecting and storing the allowable wear limit for the tool insert, and the computing device being in communication with the one or more gauging devices that measures the plurality of jobs …” in lines 1-4.  The only support for the limitation of “the digit measurement signal module includes a computing device for collecting and storing the allowable wear limit for the tool insert, and the computing device being in communication with the one or more gauging devices that measures the plurality of jobs …” is in the claim; i.e. there is no support for the claim limitations in the Disclosure as originally filed in 16 August 2019.

Claims 12 and 13, dependent from claim 11, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 11.
U.S. Patent Publication No. 2020/0004221 A1 (instant application) recites:
	Further, a data pertaining to number of pieces produced by each tool insert edge is stored in a folder that can be used to achieve reduction in tool cost.  The data is transmitted from a communication module 214 to a remote server 216 for storage and further actions.  The storage may be in a local memory or stored in cloud or memory 218 of a remote server 216 having a display 220.  The display may be used for displaying the measurement and log related details.  A power module 222 is further provided in the smart insert module 204 for powering one or more parts of the smart insert module 204.  (pg. 3, par. [0032])

Claim 13 recites “a remote server for … processing …” in lines 2-3 and “… the remote server has a display unit” in line 3.  The only support for the limitations of “a remote server for … processing …” and “… the remote server has a display unit” is in the claim; i.e. there is no support for the claim limitations in the Disclosure as originally filed in 16 August 2019.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the tool insert” in line 2, “the measurement data” in lines 11 and 13-14, “the tool insert wear” in lines 17 and 18, “the tool wear insert” in lines 22 and 23, and “the plurality of discrete values” in lines 25-26.  Examiner’s Note: Claim 1 recites “a tool insert” in line 5, upon any change to “the tool insert” in line 2, the limitation of “a tool insert” in line 5 should be changed to “the tool insert”.

Claim 2 recites “the normal distribution – bell curve” in lines 2-3 and “the plurality of discrete values” in line 4.

Claim 3 recites “the tool insert wear” in line 2.

Claim 4 recites “the discrete values of the tool insert wear” in line 8.

Claim 8 recites “the tool insert” in line 2, “the measurement data”  in lines 11 and 13-14, “the tool insert wear” in lines 17 and 18, “the tool wear insert” in lines 23 and 24 and “the plurality of discrete values” in lines 26-27.  Examiner’s Note: Claim 1 recites “a tool insert” in lines 3-4, upon any change to “the tool insert” in line 2, the limitation of “a tool insert” in lines 3-4 should be changed to “the tool insert”.

Claim 9 recites “the Normal Distribution – Bell Curve” in lines 2-3 and “the plurality of discrete values” in line 4.

Claim 10 recites “the tool wear insert” in line 2.
Claim 11 recites “the discrete values of the tool insert wear” in lines 6-7. 

Claims 2-7, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claims 5-7, dependent from claim 4, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 4.

Claims 9-13, dependent from claim 8, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 8.

Claims 12 and 13, dependent from claim 11, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 11.

Claim 1 recites “a tool” in lines 1-2 and “a tool” in line 4.   It is unclear whether the recited limitation of “a tool” in line 4 is the same or disparate from that in lines 1-2; hence claim 1 is rendered indefinite.

Claims 2-7, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites “a machining process” in line 2 and “a machining process” in line 5.   It is unclear whether the recited limitation of “a machining process” in line 5 is the same or disparate from that in line 2; hence claim 1 is rendered indefinite.

Claims 2-7, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 8 recites “a tool” in line 1 and “a tool” in line 3.   It is unclear whether the recited limitation of “a tool” in line 3 is the same or disparate from that in line 1; hence claim 8 is rendered indefinite.

Claims 9-13, dependent from claim 8, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 8.

Claim 8 recites “a machining process” in line 2 and “a machining process” in line 4.   It is unclear whether the recited limitation of “a machining process” in line 4 is the same or disparate from that in line 2; hence claim 8 is rendered indefinite.

Claims 9-13, dependent from claim 8, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 8.

Examiner’s Note: The claims are replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claims for any further issues that were inadvertently omitted by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to a lifespan of a tool.

U.S. Patent Publication No. 2009/0100896 A1 discloses a bending apparatus for bending a work using a punch consisting of a tool management database for accumulating numbers of uses of each tool that actually bent the work along with operation of a ram, based on determined work positions, tools and tool layouts; a number of uses of tool detecting means for detecting number of uses of each mounted tool, referring to the tool management database; and a displaying means for displaying number of uses of relevant predetermined tool, when the detected number of uses of each tool becomes equal or approximate to a durable number of uses, or when a display command signal from a worker side is input.

U.S. Patent Publication No. 2020/0363785 A1 discloses a numerical controller that collects data from an industrial machine and writes data into a storage medium includes: an interval setting unit that sets a time interval between cycles in which one cycle involves collection of operation information indicating an operating state of the 
calculated reduced service life exceeds a prescribed threshold; and a signal output unit that outputs a signal indicating that the reduced service life exceeds the prescribed threshold when it is determined that the reduced service life exceeds the prescribed threshold.

U.S. Patent Publication No. 2021/0031318 A1 discloses a machine tool includes: a date and time storage unit that stores date and time when operation of a spindle is stopped last; and a calculation unit that calculates unused time of the spindle on a basis of date and time stored in the date and time storage unit, when a tool is to be detached from the spindle, wherein in a case where the unused time calculated by the calculation unit is longer than a predetermined threshold value, a tool changing device performs detaching motion of the tool from the spindle for longer time compared to a case where the calculated unused time is at or less than the threshold value. 

U.S. Patent No. 4,616,322 discloses a numerical control system comprising of a system control host computer that divides an operational period of each machine tool into a plurality of operational period sections and calculates prospective used times of primary tools which are programmed to be used on a tool spindle in accordance with at least one numerical control program within each of the operational period sections.

.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117